 46DECISIONSOF NATIONALLABOR RELATIONS BOARDCopperweld SpecialtySteelCompany and UnitedSteelworkers of America,AFL-CIO,Petitioner.Case 8-UC-79June12, 1973DECISION AND ORDER DENYINGPETITIONBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn February 6, 1973, Petitioner, the representativeof a unit of the Employer's employees since it wascertified by the National Labor Relations Board in1970, filed a petition requesting clarification of theunit.Hearings were held on February 21, 27, and 28,and March 5, 1973, before Hearing Officer PaulWeingarten. All parties appeared and participated atthe hearings. On March 23, 1973, the Acting RegionalDirector for Region 8 issued an order transferring thecase to the Board. Thereafter a brief was filed by theEmployer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner involved herein is a labor organi-zation within the meaning of the Act and claims torepresent certain employees of the Employer.3.Petitioner was certified in 1970 as the represen-tative of a unit of "All office clerical employees em-ployed by the Employer at its Warren, Ohio plant,excluding all employees covered by any other laboragreements, mill clerks, technical employees, confi-dential employees, nurses, and all professional em-ployees, guards and supervisors as defined in theAct." By virtue of the petition for unit clarification,the Petitioner is now seeking a further accretion to itsbargaining unit of a group of five sales order corre-spondents, four scheduling coordinators, and one ofeach of the following classifications: supervisor-millscheduling, supervisor-primary inventory, supervisor-cost control, spare parts supervisor, and cost analyst.The position of the Petitioner is that the seven clas-sificationswere mistakenly excluded from the bar-gaining unit because the Employer failed to list theindividuals occupying the jobs in those classificationson the eligibility list at the time the election was con-ducted. Consequently, the Petitioner was unaware ofany issue regarding inclusion of these classificationsin the unit at that time. None of the employees inthose classifications voted or attempted to vote in theelection.The Employer argues that the individualsoccupying the jobs in the seven classifications at thetime of the Board election were supervisory or mana-gerial employees, and, therefore, it did not includetheir names on the eligibility list. After the certifica-tion was issued, the parties realized that there wereemployees whose status might be in dispute andagreed that the term "employee" in the collective-bargaining agreement should not prevent the Unionfrom seeking an opinion from the Board regarding theappropriateness of including certain jobs within thebargaining unit. Thus, the Petitioner asserts that thisagreement is yet another reason for the Board to de-cide the status of the seven classifications. The Peti-tioner also claims that the classifications are basicallyunchanged from those in existence at the time of theBoard election. The employer took the position thatthe duties of the employees in the seven classificationshave changed since the election. The Employer con-tends that the jobs evolved to include increased re-sponsibilities and therefore support its argument thatthe employees in these classifications should remainexcluded from the bargaining unit on the basis thatthey function in either a supervisory or managerialcapacity.A unit clarification may be in order where a newemployee classification has been created, or anemployer's operations have been expanded subse-quent to a certification, and the employees involvedare normal accretions to the certified unit. Here, how-ever, the seven disputed classifications are not new,since they were in existence at the time of the Boardelection which resulted in certification. Furthermore,the Petitioner does not allege that the duties of theemployees involved have undergone such change aswould be tantamount to the creation of new classifica-tions. In these circumstances, we find that the petitionraises a question concerning the representation of theemployees in the classifications mentioned abovewhich, under settled precedent,' cannot be resolved inthe clarification proceeding. Thus, even if the sevenclassificationswere mistakenly excluded from thebargaining unit, a question we need not decide, webelieve that they do not constitute an accretion to theexisting unit. The proper procedure for accomplishingPetitioner's purpose in the instant matter is a petitionfiled pursuant to Section 9(c) of the Act, seeking anelection, rather than a petition for unit clarification.Accordingly, we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.'AMF Electra Systems Division, AMF Incorporated,193 NLRB 1113;Gould-National Batteries, Inc,157 NLRB 679.204 NLRB No. 4